         Case 1:21-cr-00504-TNM Document 24 Filed 08/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CASE NO. 21-cr-504
              v.                             :
                                             :
CHRISTOPHER PARRIS                           :
                                             :
                      Defendant.             :

                               NOTICE OF CASE TRANSFER

       The United States hereby notifies the Court that this case has been transferred to the

United States District Court for the Western District of New York for plea and sentencing

pursuant to Rule 20 of the Federal Rules of Criminal Procedure.


                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:               /s/
                                             Peter Lallas
                                             Assistant United States Attorney
                                             New York Bar No. 4290623
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             202-252-6879
                                             Peter.lallas@usdoj.gov
